Citation Nr: 1728314	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for status post left inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to November 1990 and from August 1992 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  

The case was remanded in May 2012 and May 2014 for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND 

The Board finds it necessary to remand the Veteran's Appeal in order to provide her with a new VA examination to assess the severity of her condition.  The Veteran has stated that her condition has worsened.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and current severity of the service-connected status post left inguinal hernia repair.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should discuss the current nature and severity of the Veteran's status post left inguinal hernia repair.  The VA examiner should also discuss in detail all symptomatology associated with her status post left inguinal hernia repair.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

2.  Afterwards, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






